Citation Nr: 1020487	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  03-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hyperextension of the right knee.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for hyperextension of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 1994 to December 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Togus, 
Maine.  

The Veteran was scheduled for a video conference hearing 
before a Board Member in July 2007.  However, she failed to 
appear for this hearing and VA received no statement of good 
cause regarding her failure to appear.  

The Board has considered whether a remand for consideration 
of total disability benefits based on individual 
unemployability is warranted.  The Court has held that TDIU 
is an element of an increased rating claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has 
been able to maintain employment throughout the pendency of 
her claim, as noted in her April 2008 VA examination.  Since 
the evidence establishes that the Veteran is not unemployable 
as a result of her service-connected knee disabilities, 
further consideration of this matter is not warranted.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
flexion to 130 degrees, extension to 0 degrees, slight 
instability, and pain; it is not manifested by moderate 
recurrent subluxation or lateral instability, ankylosis, or 
dislocated or removed semilunar cartilage.  

2.  The Veteran's right knee disability is manifested by 
flexion to 130 degrees, full extension to 0 degrees, slight 
instability, and pain; it is not manifested by moderate 
recurrent subluxation or lateral instability, ankylosis, or 
dislocated or removed semilunar cartilage.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
disability rating in excess of 10 percent for hyperextension 
of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic 
Codes 5256-61 (2009).  

2.  The criteria for establishing entitlement to an initial 
disability rating in excess of 10 percent for hyperextension 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 
5256-61 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claims arise from her disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for these claims.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in January 2002, January 2005 and April 2008, 
and she was reexamined in March 2009.  The same examiner 
further reviewed the Veteran's claims file in October 2009 
and provided an addendum to his previous examinations.  VA 
has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor her representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where, as here, the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126 (1999).  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2009).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

Facts and Analysis

The Veteran contends that she is entitled to initial 
disability ratings in excess of 10 percent for hyperextension 
of the right and left knees (hereinafter referred to as a 
"bilateral knee disability").  For historical purposes, the 
Veteran was granted service connection for a bilateral knee 
disability in the currently appealed March 2002 rating 
decision.  Disability ratings of 10 percent were assigned to 
each knee under Diagnostic Code 5257, effective as of 
December 8, 2001.  The Veteran submitted a notice of 
disagreement to this decision in April 2002 and she appealed 
these ratings to the Board in April 2005.  

The Veteran was afforded a VA examination of the knees in 
January 2002.  The examiner noted that there was no evidence 
of fluid in either knee, but the knee joints could be 
hyperextended eight degrees.  The examiner concluded that the 
ligaments, however, were strong on anterior drawer testing 
and stressing of the medial and lateral collateral ligaments.  
Flexion was to 153 degrees bilaterally without pain.  The 
examiner diagnosed the Veteran with arthralgias of the knees 
with demonstrable hyperextensibility.  

The Veteran was afforded an additional VA examination of the 
knees in January 2005.  The Veteran reported a history of 
constant pain in her knees bilaterally.  The Veteran denied 
any flare-ups of pain and denied using any crutches, braces 
or canes.  The Veteran also reported that her knee symptoms 
did not interfere with her activities of daily living.  The 
Veteran also reported that she had a desk job that did not 
require a lot of walking, so her condition did not really 
interfere with her employment.  Examination of the knees 
revealed no swelling or edema in either knee with no muscle 
wasting or atrophy.  However, there was a moderate amount of 
catching or popping of the right knee but there was none in 
the left knee.  Bilateral range of motion was forward flexion 
to 140 degrees and extension to 0 degrees.  The examiner 
noted minimal limitation due to pain.  There was also noted 
anterior/posterior instability of the right knee but there 
was none in the left knee.  The examiner noted that the 
Veteran had muscle fatigue and weakness, but there was no 
additional loss in degrees of range of motion as a result of 
repetition.  Bilateral knee X-rays were interpreted to be 
normal and a diagnosis of bilateral chronic knee strain and 
hypermobility was assigned.  The record also contains a 
January 2008 VA outpatient record in which the Veteran was 
complaining of aching in her knees bilaterally.  

The Veteran was afforded an additional VA examination of the 
knees in April 2008.  The Veteran reported having pain in 
both of her knees with flare-ups of pain in the right knee 
three times per week and flare-ups in the left knee every two 
months.  Upon examination, the Veteran was noted to walk with 
a normal rhythmic symmetric gait without a limp.  The Veteran 
reported being able to walk up to a mile, and the examiner 
noted that the Veteran was not in pain at any time during the 
examination.  Range of motion measurements were taken, 
revealing right knee flexion to 135 degrees and extension to 
20 degrees.  Left knee flexion was to 140 degrees and 
extension was to 20 degrees.  There was no increased loss of 
motion upon repetitive use due to pain, fatigue, weakness, 
lack of endurance or incoordination in either knee.  The 
examiner concluded that X-rays revealed no evidence of any 
bone, joint or soft-tissue abnormality and that the Veteran's 
knees were normal bilaterally.  However, the radiology report 
noted that there was evidence of mild medial femorotibial 
subluxation bilaterally.  

The examiner prepared an addendum to the above examination in 
March 2009 to clarify the use of the phrase "extension to 20 
degrees."  The examiner noted that the Veteran was 
reexamined.  The Veteran had flexion of the right knee to 130 
degrees and full extension to 0 degrees.  Left knee flexion 
was also to 130 degrees and extension was to 0 degrees.  The 
examiner prepared an additional addendum in October 2009, and 
noted that after reviewing the Veteran's claims file in 
October 2009 there were no alterations to the conclusions and 
opinions previously offered.  

Finally, the Veteran has submitted copies of VA outpatient 
treatment from January 2009.  The Veteran was seen with 
complaints of bilateral knee pain for the past nine years 
with some swelling, clicking and occasional giving way.  A 
magnetic resonance image (MRI) was performed, revealing a 
questionable tear involving the anterior horn of the medial 
meniscus.  The anterior and posterior cruciate ligaments were 
intact, but there was evidence of questionable iliotibial 
band (ITB) syndrome.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for either knee at any time during the pendency of 
her claim.  The Veteran is currently rated as 10 percent 
disabled under Diagnostic Code 5257.  Under this code, the 
next-higher disability rating of 20 percent rating is 
warranted when there is evidence of moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  
According to the Veteran's January 2002 examination, both 
knees could be hyperextended by 8 degrees, but the ligaments 
were strong on anterior drawer testing and stressing the 
medial and lateral collateral ligaments.  VA examination in 
January 2005 revealed noted anterior and posterior 
instability in the right knee, but none in the left knee.  
The Veteran noted that there was no impairment in her 
activities of daily living at this time, and upon examination 
in April 2008, there was no objective evidence of instability 
in either knee.  The examiner confirmed this conclusion upon 
review of the Veteran's claims file in October 2009, after 
conducting a further examination of the Veteran in March 
2009.  The Veteran also reported only having "occasional" 
giving way of the knee during January 2009 VA outpatient 
treatment.  Therefore, the Veteran's intermittent history of 
instability is best characterized as "slight," rather than 
as "moderate."  

The Board has also considered whether the Veteran may be 
entitled to a separate disability rating for any other 
disability of either knee.  Separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban, 6 Vet. App. at 262.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees 
and a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees.  38 C.F.R. § 4.71a.  In 
January 2002, the Veteran was noted to have flexion of the 
knees to 153 degrees bilaterally.  Flexion of the knees was 
to 140 degrees, bilaterally, upon examination in January 
2005.  VA examination in April 2008 revealed flexion of the 
right knee to 135 degrees and flexion of the left knee to 140 
degrees.  Reexamination in March 2009 found flexion to 130 
degrees bilaterally.  Therefore, the evidence demonstrates 
that the Veteran is not entitled to a separate disability 
rating for limited flexion of either knee, as the evidence 
has consistently revealed flexion far in excess of 45 
degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees 
and a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees.  38 C.F.R. § 4.71a.  
However, the Veteran has repeatedly been found to have full 
extension of the knees to 0 degrees, demonstrating that she 
is not entitled to a separate disability rating for limited 
extension of either knee.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

However, the evidence demonstrates that the Veteran would not 
be entitled to a compensable disability rating even when 
considering the DeLuca criteria.  According to the January 
2005 examination, the Veteran had minimal limitation of 
motion due to pain.  "Minimal" limitation of motion does 
not suggest that the Veteran was limited to 45 degrees of 
flexion or 10 degrees of extension as a result of pain.  
Furthermore, the April 2008 VA examiner concluded that the 
Veteran had no increased loss of motion due to pain, fatigue, 
weakness, lack of endurance or incoordination in either knee.  
Therefore, the evidence does not suggest that the Veteran 
would be entitled to a separate compensable disability rating 
for limitation of motion, even when considering the DeLuca 
factors.  

Finally, there is no evidence of dislocated or removed 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum, and the evidence demonstrates that the Veteran 
does not suffer from ankylosis of either knee.  As such, 
there is no other applicable diagnostic code that would allow 
for a separate disability rating in this case.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-63.  

The Board has considered the January 2009 MRI results in 
making the above decision.  While there was evidence of a 
"questionable" meniscus tear in the right knee, this 
appears to have not been correlated clinically.  The January 
2009 MRI results were incorporated into the Veteran's claims 
file in February 2009.  The April 2008 VA examiner noted 
reexamining the Veteran in March 2009, and there was no 
mention of a meniscus tear.  In addition, the examiner 
reviewed the Veteran's claims file in October 2009, which 
would have included the January 2009 MRI results, and 
concluded that there were no alterations to be made to his 
previous conclusions.  Therefore, the preponderance of the 
evidence demonstrates that the Veteran does not suffer from a 
torn meniscus of the right knee.  

The Board recognizes that the Veteran believes she is 
entitled to a higher disability rating for her left and right 
knee disabilities.  According to an August 2008 statement, 
the Veteran reported having severe aching and pain in both 
knees, with tenderness, pinching, and swelling.  The Veteran 
also reported having an obvious reduction in muscle mass and 
being unable to perform physical activities she was 
accustomed to doing.  However, these symptoms are 
contradicted by the objective evidence of record.  The 
January 2005 VA examiner specifically found that there was no 
evidence of muscle wasting or atrophy, and the April 2008 VA 
examiner concluded that the Veteran was in no pain during the 
examination.  The examiner confirmed these findings upon 
further examination and review of the claims file in March 
2009 and October 2009.  Therefore, while the Board is not 
suggesting that the Veteran does not suffer from pain and 
occasional instability of the knees, her objective 
symptomatology does not demonstrate that she is entitled to a 
disability rating in excess of 10 percent.  

Likewise, a letter from the Veteran's husband that was 
received by VA in February 2010 does not suggest entitlement 
to a disability rating in excess of 10 percent.  The 
Veteran's husband reported that all aspects of their life, 
including physical activities, socializing, and sexual 
activities, had been impacted by the Veteran's arthritis and 
knee disabilities.  He also reported that the Veteran could 
not shop, perform any activities around the house, or 
participate in activities with her children.  However, such 
significant symptomatology is not supported by the evidence 
of record.  The Veteran was noted to have no pain upon 
examination in April 2008 and her knees were found to be 
normal bilaterally.  A January 2009 MRI also revealed intact 
ligaments, well-maintained cartilage, no prepatellar edema, 
and no significant osseous degenerative changes.  Finally, 
upon further examination in March 2009, the examiner 
concluded that there were no changes needed regarding his 
previous finding of normal knees bilaterally.  Therefore, the 
objective evidence of record does not support the assertion 
that the Veteran suffers such significant disabilities as a 
result of her service-connected right and left knee 
disability as to warrant an increased rating.  

The Board has also considered whether the Veteran may be 
entitled to extraschedular consideration for her right or 
left knee disabilities.  However, extraschedular 
consideration under 38 C.F.R. § 3.321 is not warranted as 
there is no evidence that either knee disability causes 
marked interference with employment or frequent 
hospitalizations.  

As a final matter, as this issue deals with the ratings 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings, as enunciated by the Court in 
the case of Fenderson v. West,  may be warranted.  See 12 
Vet. App. 119 (1999).  However, as outlined above, the 
preponderance of the evidence demonstrates that the Veteran 
has not been entitled to a disability rating in excess of 10 
percent for either her left or her right knee disability at 
any time during the pendency of the claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the 
claims, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran's claims of 
entitlement to initial disability ratings in excess of 10 
percent for a right and left knee disability must be denied.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 10 
percent for hyperextension of the right knee is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for hyperextension of the left knee is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


